DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 20 November 2020. 
Claims 1, 8, and 15 were amended. Claims 1-5, 7-12, and 14-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0325551 A1) in view of Srivastava et al. (US 2013/0145022 A1), Townsend et al. (US 2015/0256508 A1), and Papakostas et al. (US 2012/0042005 A1). 

Regarding Claim 1, 8, and 15: McMillan discloses a method to associate panelist data with census data, the method comprising:
providing, to an Internet site provider, monitoring instructions that, when executed, cause a client device to: execute a dummy request (the tag handler 110 may instruct the media hosting server 104 to insert the tag 206 (which may be a reference to an external tag) into the media 204. For example, the tag handler 110 may provide the media hosting server 104 executable instructions (e.g., the tag 206, an applet, etc.) to embed into the media 204. In some examples, the tag handler 110 instructs the media hosting server 104 to insert a reference to the tag 206 into the media 204 and the tag is hosted outside the media. In some such examples, when the client device 106 accesses the media 204, the client device 106 also sends a request for the tag 206 using the reference. In the illustrated example, when the tag handler 110 instructs the media hosting server 104 to insert a reference to the tag 206, the tag 206 may be hosted at the media hosting server 104 and/or at the AME server 102. See at least [0054]. Also: The tagged media 204 of the illustrated example includes executable instructions such as an applet (e.g., the tag 206) that, when executed by the browser 200, cause the browser 200 to send a communication (or beacon) including monitoring information (e.g., census measurement data) to the AME server 102. The tag 206 may be included in the requested media in accordance with the teachings of Blumenau, U.S. Pat. No. 6,108,637. Accordingly, the browser 200 transmits an example beacon 210 to the AME server 102. In some such examples, the beacon 210 is a "dummy request" in that it is not actually intended to return data. Instead, the beacon 210 is used to 
determining, by executing a first instruction with a processor, a panelist identifier associated with a record from a proxy, the panelist identifier determined based on a location associated with the request, the request represented by the record, the panelist identifier indicative of a panelist demographic (The example program 900 of FIG. 9 determines whether to correlate tagged media impression with registered panelists. See at least [0086]. Also: At block 908, the distance calculator 412 calculates the distance between a reference location and a device location. If, at block 910, the comparator 414 determines that the device location is within a reference area associated with the reference location, then, at block 912, the panelist associator 416 marks the corresponding impression as panel data. At block 914, the panelist associator 416 uses the data table 600 to associate the impression with a panelist identifier. See at least [0088]. Also: The panelist identifier may then be used to associate demographic information to the monitoring information. See at least [0029] and [0024]. Also: the reference locations are stored in the data store 420 along with a panelist identifier and/or additional panelist information associated with a panelist. For example, the panelist information may include demographic information (e.g., gender, age group, race, income, level of education, etc.) collected from a user when the user joins or registers for the panel. See at least [0060]. Also: the machine readable instructions comprise a program for execution by a processor. See at least [0078]. Also: requests may come through proxy servers. See at least [0022]).
determining, by executing a second instruction with the processor, the census identifier associated with the record from the proxy; and in response to the processor determining the census identifier: extracting the census identifier (Typically, a tag will cause the browser to send a request (sometimes referred to herein as a beacon) to a data collection facility such as an audience measurement entity server that is associated with the audience measurement entity. … the beacon carries identification information to be collected, compiled and/or analyzed at the audience measurement entity. … The identification information may include a user agent string to identify the user device on which the media is requested, a media identifier to identify the media with which the tag is associated (e.g., a 
storing the extracted census identifier in association with the panelist identifier in a memory by executing a third instruction with the processor (the tagged impression logger 408 appends and/or prepends additional information crediting the identified media with an exposure. For example, the tagged impression logger 408 may identify … a network address of the client device 106 and/or an identifier of the client device 106 (e.g., an international mobile equipment identity (IMEI) number, a cookie, a MAC address, etc.). See at least [0058]. Also: the machine readable instructions comprise a program for execution by a processor. See at least [0078]. Also: If, at block 910, the comparator 414 determines that the device location is within a reference area associated with the reference location, then, at block 912, the panelist associator 416 marks the corresponding impression as panel data. At 

McMillan does not explicitly disclose: store a census identifier in a memory, the memory to store the census identifier for a pre-determined period of time, wherein the predetermined period of time determines when the memory is to discard the census identifier; retrieve the census identifier from the memory; aggregate the census identifier for a request. 
Srivastava teaches: storing a census identifier in a memory, the memory to store the census identifier for a pre-determined period of time, wherein the predetermined period of time determines when the memory is to discard the census identifier; retrieving the census identifier from the memory (the web browser 302 stores the AME cookie 208 of FIG. 2 in the cookie field 312. See at least [0065]. Also: to retrieve cookies from storage locations in client devices (e.g., the client devices 108 of FIGS. 1-3), the cookie reporter 202 is provided with a cookie interface 1506. For example, the cookie interface 1506 may retrieve AME cookies (e.g., the AME cookie 208 of FIG. 2) or partner cookies (e.g., the partner cookie 228 of FIG. 2) from their respective storage locations in client devices. In addition, the cookie interface 1506 may also store cookies set by and received from the impression monitor system 102 and/or any partner database proprietor in the client devices. See at least [0085]. Also: If an AME cookie was previously set for the client, a new AME cookie is not set unless the previous AME cookie has been removed from the client, is no longer present on the client, and/or has expired. See at least [0048]. Also: In the illustrated example, the cookie status detector 1504 may also determine whether cookies have expired. In the illustrated example, when a cookie expires, it is treated as invalid or as if it no longer exists in a client device and must be set again by a corresponding server domain. See at least [0084]. Also: the impression monitor system 102 tracks users associated with impressions using AME cookies (e.g., name-value pairs of Universally Unique Identifiers (UUIDs)). See at least [0047]); aggregating the census identifier with a dummy request; and executing the dummy request (If the AME cookie 208 is already set, the cookie interface 1506 (FIG. 15) and/or the message generator 1508 store(s) the AME cookie 208 (e.g., a name-value pair identifying a user) in the request 206 (block 1012). After storing the AME cookie 208 in the request 206 (block 1012) or if the AME cookie 208 is not already set in the client device (block 
McMillan provides techniques for tagging media content which causes the execution of a dummy request which allows the determining a panelist identifier based on information in dummy request and the association of the panelist identifier with impression records. The techniques of McMillan differ from the claimed invention, in part, in that McMillan does not specify that the dummy request involves the storing, accessing, and aggregation of user identity information. Srivastava demonstrates that the prior art already knew of implementing dummy requests through causing devices to store identifiers received in time-limited cookies, accessing those identifiers, and aggregating those identifiers into dummy requests used to transfer information. One of ordinary skill in the art could have easily substituted Srivastava’s identifier based dummy requests into McMillan to replace McMillan’s generic dummy requests. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine panelist identifiers from user identifier information incorporated into a dummy request. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of McMillan and the teachings of Srivastava. 

	Further, McMillan does not explicitly disclose:
aggregating the census identified with a domain name to generate a host domain name for a request to an address of a non-existent Internet site, or executing the request to the address of the non-existent Internet site using a hypertext transfer protocol secure, the host domain name to cause the request to be transmitted to the address of the non-existent Internet site. 
where the census identifier is determined based on whether a domain name of the request matches a pattern indicating the census identifier or extracting the census identifier from the domain name

aggregating an identifier with a domain name to generate a host domain name for a request to an address of a non-existent Internet site; and executing the request to the address of the non-existent Internet site using a hypertext transfer protocol secure, the host domain name to cause the request to be transmitted to the address of the non-existent Internet site (generates a unique domain name to track request 406. In one example, the unique domain name includes a unique tracking identifier. See at least [0052]. Also: the tracking identifier can be added as a subdomain of the target domain name to generate the unique domain name. Additionally, the identifier of the proxy can be appended as a subdomain of the target domain name. Other techniques of generating unique domain names that include a tracking identifier can be used. See at least [0054]. Also: After receiving DNS reply 414, client 312 issues a resource request 416 to proxy service 336. The resource request includes the redirect URI "http://www.TID.IPA.fixed.eee/example.eee" provided by proxy service 336 for the unique domain name in response 408. See at least [0059]. Also: examples of URIs include protocols such as … https--HTTP over SSL. See at least [0028]).  
where the census identifier is determined based on whether a domain name of the request matches a pattern indicating the census identifier and extracting the census identifier from the domain name (The DNS nameserver receives DNS request 410 and identifies the unique domain name as corresponding to an authentication transaction initiated by proxy service 336. DNS nameserver 332 may be configured to initiate a subscriber identification and correlation process based on the unique domain name. For instance, the DNS nameserver may be configured to initiate the process based on a predetermined fixed domain being in a DNS request. The DNS nameserver may be configured to initiate the process based on a predetermined format of the domain name request. For example, the DNS nameserver may initiate the process in response to requests for domain names having a format of "TID.IP.target_domain_name.com." See at least [0056]. Also: Nameserver 332 determines the subscriber identifier associated with DNS request 410. Determining the subscriber identifier may be performed as described with respect to DNS query 402. Nameserver 332 also determines the tracking identifier associated with DNS request 410. For example, nameserver 332 can extract the  
	McMillan and Srivastava suggests using a dummy request to transmit user identifiers, upon which the claimed invention’s incorporation of a user identifier into a domain name, and subsequent extraction of the identifier from the domain name can be seen as an improvement. However, Townsend demonstrates that the prior art already knew of modifying requests by concatenating a user identifier with a domain name, using the resulting hostname to implement a fake information request with the purpose of transmitting user identifying information, and later extracting the user identifier from the host name. One of ordinary skill in the art could have easily applied the techniques of Townsend to the system of McMillan and Srivastava, by incorporating the identifier of Srivastava into a dummy request through placing the identifier in the domain name of the dummy request, and later extracting the identifier from the received dummy request. One of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would pass information to monitoring systems through domain name information. As such, the application of Townsend would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of McMillan and the teachings of Srivastava and Townsend.

Further, McMillan further does not explicitly disclose where the panelist identifier is determined based on a port number used in a request. 
Papakostas teaches determining, a panelist identifier based on a port number used in a request (the Internet content processor 315 may use the port number to determine and store the panelist ID. See at least [0051]. Also: From the recorded session data and the port number, the monitoring system can uniquely identify the site(s) that a particular panelist is visiting and how the panelist interacted with their mobile device. See at least [0014]. Also: In order to identify the panelist associated with the request, communication to and from each specific panelist occurs over the uniquely assigned (e.g., dedicated) port. See at least [0031]). 
McMillan, Srivastava, and Townsend suggests techniques for determining a panelist identifier based on location and associating it with impression records, which differs from the claimed invention 

Further, McMillan does not explicitly disclose obtaining census monitoring information and panelist monitoring information, the census monitoring information including a census identifier associated with first demographic information and the panelist monitoring information including a panelist identifier associated with second demographic information; and identifying the association between the census identifier and the panelist identifier to generate a report, the report including a combination of the census monitoring information and panelist monitoring information, the second demographic information of the panelist monitoring information to supplement the first demographic information. 
	However, Srivastava teaches: obtaining census monitoring information and panelist monitoring information, the census monitoring information including a census identifier associated with first demographic information and the panelist monitoring information including a panelist identifier associated with second demographic information; and identifying the association between the census identifier and the panelist identifier to generate a report, the report including a combination of the census monitoring information and panelist monitoring information, the second demographic information of the panelist monitoring information to supplement the first demographic information (The example process of FIG. 26 begins when the panelist meter(s) 1602 of FIG. 16 determine cookie identifiers for partner logins (block 2602) and determine panel member identifiers for computing sessions (block 2604). See at least [0135] and Fig. 26. Also: The example cookie to panelist 1606 then associates partner cookie identifiers with panelist member identifiers (block 2606). See at least [0137]. Also: Using the association from block 2608, the example partner sessions pageview analyzer 1610 determines pageviews by demographic 
McMillan, Srivastava, Townsend, and Papakostas suggests a system which associates panelist identifiers with census identifiers, upon which the claimed invention’s generation of a report using panelist demographic information to supplement census demographic information can be seen as an improvement. However, Srivastava demonstrates that the prior art already knew of generating impression measurement reports based on collected census information and panelist information, and using panelist information to correct demographic estimates based on census information. One of ordinary skill in the art could have easily applied the demographic adjustment reporting techniques of Srivastava to the system of McMillan, Srivastava, Townsend, and Papakostas to generate audience information for the panelist and census information collected through the combined techniques of McMillan, Srivastava, Townsend, and Papakostas. Further, one of ordinary skill in the art would have recognized that such an application of Srivastava would have predictably resulted in an improved system which could provide additional useful 

Regarding Claim 2, 9, and 16: McMillan in view of Srivastava, Townsend, and Papakostas the above limitations. Additionally, McMillan discloses: 
causing a response represented by the record indicating an occurrence of an error message in response to the request represented by the record in order to pass identifiers from a user device to a measurement device (the browser 200 transmits an example beacon 210 to the AME server 102. In some such examples, the beacon 210 is a “dummy request" in that it is not actually intended to return data. Instead, the beacon 210 is used to carry monitoring information to the AME server 102. In some examples, the beacon 210 is implemented as an HTTP POST message, an HTTP GET message, or similar message used in present and/or future HTTP protocols. In the illustrated example, the beacon 210 includes a location identifier 212 (e.g., data specifying a device location corresponding to the geographic location at which the media was accessed), a media identifier 214 (e.g., data specifying the media 204) and a timestamp 216 corresponding to the date and/or time for when the media was accessed (e.g., data specifying when the media 204 was received). See at least [0037]). 
determining whether a response represented by the recorded indicates a status message in response to the request represented by the record and performing operations in response to determining that the response represented by the recorded indicates the status message (The AME server 102, in some examples, responds to the request with an acknowledgement message. In some examples, the acknowledgement message requests and/or sets a cookie in the client device 106 to, for example, enable identification of subsequent beacons from the same client device. See at least [0039]). 
storing of the census identifier (the panelist associator 416 marks the corresponding impression as panel data. At block 914, the panelist associator 416 uses the data table 600 to associate the impression with a panelist identifier. See at least [0088]).
McMillan, Srivastava, Townsend, and Papakostas suggest causing a device to initiate an error producing request for the purposes of passing identifiers to a system and the system storing those 

Regarding Claim 3, 10, and 17: McMillan in view of Srivastava, Townsend, and Papakostas teaches the above limitations. Additionally, McMillan discloses wherein the error message indicates that an address of the request represented by the record could not be found (the browser 200 transmits an example beacon 210 to the AME server 102. In some such examples, the beacon 210 is a “dummy request" in that it is not actually intended to return data. Instead, the beacon 210 is used to carry monitoring information to the AME server 102. In some examples, the beacon 210 is implemented as an HTTP POST message, an HTTP GET message, or similar message used in present and/or future HTTP protocols. See at least [0037]). 

Regarding Claim 4, 11, and 18: McMillan in view of Srivastava, Townsend, and Papakostas teaches the above limitations. Additionally, McMillan discloses wherein a fourth instruction provided to the client device by a census monitoring system causes the client device to transmit the request represented by the record to a domain that includes the census identifier (the browser 200 transmits an example beacon 210 to the AME server 102. In some such examples, the beacon 210 is a “dummy request" in that it is not actually intended to return data. Instead, the beacon 210 is used to carry monitoring information to the AME server 102. In some examples, the beacon 210 is implemented as an HTTP POST message, an HTTP GET message, or similar message used in present and/or future HTTP protocols. In the illustrated via the proxy (The example system of FIG. 1 addresses this problem by hosting a unique un-authenticated port for each panelist and/or mobile device and instructing each monitored mobile device to communicate using its uniquely assigned port. See at least [0013]. Also: The client device then interprets the data in the configuration file, thereby applying the data (e.g., the port number and Internet proxy address) to future communication of the mobile device. See at least [0025]). The motivation to combine McMillan, Srivastava, Townsend, and Papakostas is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5, 12, and 19: McMillan in view of Srivastava, Townsend, and Papakostas teaches the above limitations. Additionally, Papakostas teaches uniquely assigning the port number to a panelist of the client device (The example system of FIG. 1 addresses this problem by hosting a unique un-authenticated port for each panelist and/or mobile device and instructing each monitored mobile device to communicate using its uniquely assigned port. See at least [0013]). The motivation to combine McMillan, Srivastava, Townsend, and Papakostas is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7, 14, and 20: McMillan in view of Srivastava, Townsend, and Papakostas teaches the above limitations. As previously noted in combination with McMillan, Townsend teaches that the census identifier is represented by a sub-domain of the domain name of the request (The DNS nameserver receives DNS request 410 and identifies the unique domain name as corresponding to an authentication transaction initiated by proxy service 336. DNS nameserver 332 may be configured to initiate a subscriber identification and correlation process based on the unique domain name. For instance, the DNS nameserver may be configured to initiate the process based on a predetermined fixed domain being in a .

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-5, 7-12, and 14-20: Claims 1, 8, and 15 have been amended. 
Examiner’s Response: Applicant's amendments filed 20 November 2020 have been fully considered, and they resolve the identified issue. The rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-5, 7-12, and 14-20: Because each of McMillan, Srivastava, Papakostas, and Townsend are missing the same elements of claim[s] 1 [, 8, and 15], namely, obtaining census monitoring information and panelist monitoring information, the census monitoring information including the census identifier associated with first demographic information and the panelist monitoring information including the panelist identifier associated with second demographic information; and identifying the association between the census identifier and the panelist identifier to generate a report, the report including a combination of the census monitoring information and the panelist monitoring information, the second demographic information of the panelist monitoring information to supplement the first demographic information, the McMillan/Srivastava/Papakostas/ Townsend combination is missing those same elements. Therefore, the McMillan/Srivastava/Papakostas/ Townsend combination does not teach or suggest the method of claim 1. 
Examiner’s Response: Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive. Applicant’s remarks do not address the disclosures of Srivastava identified in the rejection above relating to determining an demographic adjustment for reporting impression information based on census information, demographic estimates based on the census information, panelist information, and demographic data associated with the panelist information (See at least [0135], [0137], [0138], [0140], [0158], [0044], and [0115], per the rejection above). Contrary to applicant’s assertion, the identified disclosures of Srivastava teaches the identified limitation. As such, applicant’s argument that the combination of references do not teach the limitations of the claims is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-01-13